Opinion issued September 14, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00827–CV
____________

IN RE HIGHLAND MEDIAL CENTER L.P. D/B/A HIGHLAND MEDICAL
CENTER, HIGHLAND HEALTH SYSTEMS, INC., CHS/COMMUNITY
HEALTH SYSTEMS, INC., AND COMMUNITY HEALTH SYSTEMS,
INC., Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators Highland Medial Center L.P. d/b/a Highland Medical Center,
Highland Health Systems, Inc., CHS/Community Health Systems, Inc., and
Community Health Systems, Inc. filed a petition for writ of mandamus complaining
of Judge Hancock’s September 5, 2006 oral ruling, which denied their motion for
separate trials of six suits pending in the trial court.



          We deny the petition for a writ of mandamus and deny, as moot, all pending
motions, including relators’ motion for temporary relief. 
          It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.